 



Exhibit 10.18(d)
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is made to be effective as of the
first day of August, 2007, between Introgen Therapeutics, Inc., a Delaware
corporation (the “Company”), and David G. Nance (the “Employee”).
BACKGROUND
     The Company was founded in 1993, and is in the business of developing and
commercializing treatments for cancer. Employee has served as President and
Chief Executive Officer since formation of the Company. The Board of Directors
of the Company (the “Board”) has determined that Employee’s continued service as
President and Chief Executive Officer is in the best interest of the Company.
Employee desires to continue service in those capacities. Therefore, in
consideration of the compensation to be paid Employee hereunder, and the
covenants of Employee set forth herein, the parties hereto have entered into
this Agreement.
AGREEMENT
     1. Employee Duties. The Company will continue employment of the Employee as
its President and Chief Executive Officer for the Term (as hereinafter defined),
with such responsibilities and duties as the Board of Directors may from time to
time determine, consistent with such job title. The Employee shall devote such
time as is reasonably necessary to the performance of his responsibilities and
duties hereunder.
     2. Salary and Bonuses. Employee will receive an aggregate base salary at
the rate of $594,944 per annum during the Term; provided that the Compensation
Committee of the Company will review Employee’s base salary at least annually to
ensure that it will be consistent with the compensation paid by other public
biotechnology companies to their Chief Executive Officers with comparable duties
and responsibilities. Installments of base salary shall be paid not less
frequently than bi-weekly. Employee will also receive bonuses in the form of
money, stock options, restricted stock, or other consideration as may be
determined from time to time by the Compensation Committee. It is anticipated
that Employee will, at a minimum, participate in regular milestone option grants
to Company officers.
     3. Other Fringe Benefits. Employee will receive the following benefits
during the Term of Employment: 401K plan and stock option plan participation,
comprehensive health, accident, major medical, disability and life insurance
protection in accordance with the general policies of the Company as in effect
from time to time.
     4. Reimbursement of Expenses. The Company shall reimburse Employee for all
reasonable, ordinary and necessary expenses incurred by him in the performance
of his duties hereunder, provided that Employee accounts to the Company
therefore in the manner prescribed by the Company for reimbursement of
Employee’s expenses.

1



--------------------------------------------------------------------------------



 



     5. Vacation. Employee shall be entitled to a reasonable number of vacation
days each year, and in any event shall receive at least as many vacation days as
allowed any other Company Employee. Unused vacation days may not be accumulated
from year to year.
     6. Term of Agreement. The term of this Agreement will commence on August 1,
2007, and continue until July 31, 2010 (“Initial Term”), and will thereafter
continue from year-to-year unless: (i) either party notifies the other in
writing prior to the end of the Initial Term, or prior to the end of any twelve
month period thereafter, that such party wishes to terminate this Agreement at
the end of such Initial Term or other period; or (ii) earlier termination occurs
pursuant to Section 7.
     7. Termination of Employment.
     7.1 Termination by Employer for Cause. The Company may terminate Employee’s
employment only for “Cause.” A termination for Cause is a termination evidenced
by a finding adopted in good faith by the Board that Employee (i) willfully and
continually failed to substantially perform his duties with the Company (other
than a failure resulting from Employee’s incapacity due to illness, physical or
mental disability or other incapacity) and such failure continues after the
Board has given written notice that Employee has failed to perform his duties,
(ii) has been convicted of a felony, (iii) has breached this Agreement in any
material respect if such breach is not cured or remedied reasonably promptly
after the Board has given written notice to Employee providing a reasonable
description of the breach, or (iv) engaged in conduct constituting willful
malfeasance in connection with his employment which is materially and
demonstrably injurious to the Company and its subsidiaries taken as a whole, or
(v) has been barred by the Securities Exchange Commission or any court or agency
having jurisdiction from serving as an officer of a publicly traded company. No
act, or failure to act, on Employee’s part, shall be considered “willful” for
purposes of (i) or (iv) above unless he has acted or failed to act with an
absence of good faith and without a reasonable belief that his action or failure
to act was in the best interests of the Company. Notwithstanding anything
contained in this Agreement to the contrary, no failure to perform by Employee
after Notice of Termination (as hereinafter defined) is given by Employer shall
constitute Cause for purposes of this Agreement. Termination for Cause shall be
by action of the Board after giving Employee and his legal advisor an
opportunity to meet with the Board, contest the basis for termination, and to
demonstrate that Employee’s continued employment is in the best interests of the
Company.
     7.2 Termination by Employee for Cause. In the event that Employee’s
responsibilities, job title, or authority are materially altered by Employer,
then Employee may terminate this Agreement at any time.
     7.3 Effect of Termination.
          (i) If Employee’s employment hereunder shall be terminated by the
Company for Cause pursuant to Section 7 hereof, this Agreement shall forthwith
terminate except that Employee’s obligations under Section 9 shall continue
unaffected.

2



--------------------------------------------------------------------------------



 



          (ii) If Employee’s employment hereunder shall be terminated by the
Company other than for Cause, Employee’s obligations under Section 9 shall
terminate and the Company shall pay to the Employee all compensation otherwise
payable to the Employee hereunder to the same extent as if this Agreement had
not been terminated.
          (iii) If Employee’s employment hereunder is terminated by Employee
pursuant to Section 7.2, then all of Employee’s obligations and compensation
hereunder shall cease except that Employee shall be entitled to receive all
compensation accrued under Section 2, 3, 4 and 5 but unpaid as of the date of
termination.
          (iv) If Employee’s employment hereunder is terminated by Employee
other than pursuant to Section 7.2, then all of Employee’s obligations and
compensation hereunder shall cease except that Employee shall be entitled to
receive all compensation accrued under Section 2, 3, 4 and 5 but unpaid as of
the date of termination, and Employee’s obligations under Section 9 will
continue for one year after the date of termination.
     8. Death of Employee. If Employee’s employment hereunder shall terminate
because of his death, this Agreement shall forthwith terminate, except that
Employee’s personal representative shall be entitled to receive all compensation
accrued in favor of Employee under Sections 2, 3, 4, and 5 but unpaid as of the
date of death. All rights of Employee’s personal representative to receive any
further compensation hereunder or under any other plan, arrangement or procedure
of the Company shall terminate, to the extent not theretofore vested, except for
any rights which arise by virtue of Employee’s death under any such plan,
arrangement or procedure.
     9. Non-Compete.

  9.1   Non-Competition. Employee agrees that he will not during the Term of
this Agreement engage in, or otherwise directly or indirectly be employed by, or
act as a consultant or lender to, or be a director, officer, employee, owner or
partner of, any other business or organization that is now or shall hereafter be
competing with the Company. In the event that Employee should desire certainty
as to whether an activity might be viewed by Employer as a violation of
Employee’s obligations to Employer, Employee may disclose to and seek approval
of such activity by the Compensation Committee of Employer’s Board of Directors.
Any activity approved by such committee will be deemed not to violate this
Section 9.1 or any other provision of this Agreement, or otherwise breach
Employee’s employment obligations to Employer.

3



--------------------------------------------------------------------------------



 



     9.2 Nondisclosure of Confidential Information. (a) Employee shall not,
without the prior written consent of the Company, divulge, or disclose to any
other person, firm, partnership, corporation or other entity any Confidential
Information pertaining to the business of the Company, except (i) while employed
by the Company, in the business of and for the benefit of the Company, or
(ii) when required to do so by a court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with purported or apparent jurisdiction to order Employee to
divulge, or disclose such information. For purposes of this Section 10(a),
“Confidential Information” shall mean non-public information concerning the
Company’s financial data, strategic business plans, product development (or
other proprietary product data), customer lists, marketing plans or other
non-public, proprietary and confidential information of the Company, in each
case which is not otherwise available to the public.
     9.3 Breach of Section 9. Since a breach of the provisions of this Section 9
could not be adequately compensated by money damages, the Company shall be
entitled, in addition to any other right and remedy available to it, to an
injunction restraining such breach or threatened breach. Employee agrees that
the provisions of this Section 9 are necessary and reasonable to protect the
Company in the conduct of its business. If any restriction contained in this
Section 9 shall be deemed to be invalid, illegal, or unenforceable by reason of
the extent, duration, or geographical scope thereof, or otherwise, then the
court making such determination shall have the right to reduce such extent,
duration, geographical scope, or other provisions hereof, and in its reduced
form such restrictions shall then be enforceable in the manner contemplated
hereby.
     10. Warranties and Representations of the Employee. The Employee warrants
and represents that the Employee is not subject to any agreement, contract,
judgment, decree or limitation the effect of which would prohibit, limit or
otherwise restrict the employment of the Employee by the Company pursuant to the
terms of this Agreement.
     11. Notices All notices, requests, consents and other communications
required or permitted to be given hereunder, shall be in writing and shall be
deemed to have been duly given if delivered personally or sent by prepaid
telegram, or mailed first-class, postage prepaid, by registered mail (notices
sent by telegram or mailed shall be deemed to have been given on the date sent),
as follows (or to such other address as either party shall designate by notice
in writing to the other in accordance herewith):
     If to the Employee:
David G. Nance
8203 Scenic Ridge Cove
Austin, Texas 78731

4



--------------------------------------------------------------------------------



 



     If to the Company:
Introgen Therapeutics, Inc.
301 Congress Avenue, Suite 1850
Austin, Texas 78701
     12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the local laws of the State of Texas applicable to
agreements made and to be performed entirely in such state. The parties agree
that this Agreement is performable in Travis County, Texas, and that venue of
any action concerning this Agreement shall lie in Travis County, Texas.
     13. Headings and Captions. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
     14. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements, and understandings, written or
oral, relating to the subject matter hereof. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for the alleged representation,
promise or inducement not so set forth.
     15. Amendments: No Waivers. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived only by a written instrument executed by both of the parties hereto,
or in the case of a waiver, by the party waiving compliance. The failure of
either party at any time or times to require performance of any provision hereof
shall in no manner affect the right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                      COMPANY:       INTROGEN THERAPEUTICS, INC.
 
 
          By:   /s/ CHARLES E. LONG 
 
               
 
              Charles E. Long
Chairman, Compensation Committee
 
               
 
  EMPLOYEE:       /s/ DAVID G. NANCE                            David G. Nance

5